McDonald, judge.
This is an appeal from an order entered in a habeas corpus proceeding by the Judge of the Criminal District Court No. 4 of Dallas County, Texas, remanding appellant to custody for extradition to the State of Arizona.
The appellant did not testify or call any witnesses and no brief has been filed in his behalf.
The executive warrant of the Governor of Texas, which appears regular on its face, and the accompanying and supporting documents were introduced into evidence without objection. Being regular on its face, the warrant made out a prima facie case authorizing the remand of appellant to custody for extradition. Ex parte Brito, Tex.Cr.App., 358 S.W.2d 122; Ex parte Benton, 171 Tex.Cr.R. 47, 344 S.W.2d 877.
The judgment is affirmed.